Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Pagelof13 PagelID# 1

LAW OFFICES OF RODNEY
BRIDGERS, LLLC

RODNEY P. BRIDGERS, JR. 9505
707 Richards Street, Ste. 526
Honolulu, Hawaii 96813

Telephone: (808) 536-3255
Facsimile: (808) 524-5593

LAW OFFICE OF
DAVID F. SIMONS

DAVID F. SIMONS 2179-0
707 Richards Street, Ste. 526
Honolulu, Hawaii 96813
Telephone: (808) 536-3255
Facsimile: (808) 524-5593

Attorneys for Plaintiff
MALCOLM MACK

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAIT'T

MALCOLM MACK,
Plaintiff,
VS.

COMPREHENSIVE HEALTH

MANAGEMENT, INC.; WELLCARE

HEALTH INSURANCE OF
ARIZONA, INC.,

Defendants.

Nae Ne ee ee ee ee ee ee ee ee eee”

 

CIVIL NO.
(Other Civil Action)

COMPLAINT; DEMAND FOR JURY
TRIAL; SUMMONS

COMPLAINT
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page2of13 PagelID# 2

COME NOW Plaintiff MALCOLM MACK (“Plaintiff”) by and through his
attorneys, RODNEY P. BRIDGERS, JR. and DAVID F. SIMONS, and hereby
complains against the above-mentioned Defendants and allege and aver as follows:
I. JURISDICTION AND VENUE

1. Jurisdiction is based on the fact that this case is brought pursuant to
the Civil Rights Act of 1871, [codified as amended at 18 U.S.C.A. § 241, 42
US.C.A. §§ 1983, 1985(3), and 1988]). Plaintiff claims that Defendants violated
his rights under this act. This court has jurisdiction pursuant to 28 U.S.C. § 1331
because the action arises under U. S. Law, and 28 U.S.C. § 1343 (3) and 28 U.S.C.
§ 1343 (4) which provides this Court with jurisdiction in this Civil Rights case.

2. Plaintiff has brought additional claims under the laws of the State of
Hawai. This Court has jurisdiction over the state claims as complete diversity of
citizenship exists and the amount in controversy exceeds $75,000.00. Thus, this
Honorable Court has jurisdiction over Plaintiffs state court claims pursuant to 28
U.S.C. § 1332.

3. The acts, omissions, and transactions alleged herein occurred entirely
within the State of Hawaii. Pursuant to 28 U.S.C. § 1391(b), venue is therefore

proper in this Court.
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page3o0f13 PagelID# 3

ll. PARTIES

4. Plaintiff MALCOLM MACK (“Plaintiff”) is a former resident and
citizen of the City and County of Honolulu, State of Hawaii at all times pertinent
hereto, but is now a citizen of North Carolina.

5. Defendant COMPREHENSIVE HEALTH MANAGEMENT, INC.,
(“Defendant CHMI”) is a foreign profit corporation, registered to do business and
is doing business in the City and County of Honolulu, State of Hawaii.

6. Defendant WELLCARE HEALTH INSURANCE OF ARIZONA,
INC. (“Defendant WHIA”) is a foreign profit corporation, registered to do
business under the brand name Ohana Health Plan and is doing business in the
City and County of Honolulu, State of Hawaii.

7. Defendants CHMI and WHIA are part of an integrated enterprise.
This integrated enterprise will be referred to jointly as “Defendants
WELLCARE”.

UI. STATEMENT OF FACTS

8. Plaintiff was employed by Defendant CHMI, and thus by Defendants
WELLCARE, from April 16, 2018 through May 31, 2019.

9. Plaintiff applied for the advertised position of Quality Practice

Advisor (“QPA”) with Defendant CHMI in 2018.
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page4of13 PagelID# 4

10. Plaintiff, an African-American male, was well-qualified for the
Position of QPA.

11. Plaintiff was interviewed by several managers at Defendant CHMI,
including Sandy Sullivan and Anne Reis.

12. Plaintiff was hired to fill a vacant QPA position filled by a former
QPA, employee Phillip V.

13. Plaintiff, an African-American, was paid less than other QPAs due to
his race, Black.

14. In fact, Plaintiff was paid as if he had joined Defendants WELLCARE
in an entry level position.

15. The QPA position is not an entry level position at Defendants
WELLCARE.

16. When another member of Defendants WELLCARE’s management
questioned why Plaintiff was being paid far less than other QPAs, none of whom
were Black, VP Sandy Sullivan dismissed the concern by stating that Plaintiff was
making more than he made at his last job.

17. Plaintiff was denied bonuses because of his race, Black.

18. Defendants WELLCARE now claim that Plaintiff was not qualified

for the QPA position, and thus he was paid less, because he did not have the

requisite certification.
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page5of13 PagelD#5

19. Defendants WELLCARE never contended that Plaintiff lacked any
certification or was in any other way unqualified for the QPA position until after
Plaintiff complained about being subjected to illegal discrimination in Defendants
WELLCARE’s workplace.

20. Other QPAs, including a white female hired after Plaintiff who did not
have Plaintiff?s experience and qualifications, did not have the “required”
certificate yet earned more than Plaintiff even after Plaintiff received a raise.

21. Plaintiff diligently performed all of his job duties.

22. In October 2018, Plaintiff's immediate supervisor submitted
paperwork to promote Plaintiff because Plaintiff was performing well and actually
was handling the duties of two QPA positions.

23. In January 2019, Defendants WELLCARE’s VP Sandy Sullivan told
Plaintiff's supervisor to downgrade Plaintiffs written performance from
“Frequently Exceeds” to “Meeting” Goals.

24. VP Sandy Sullivan refused to state why she was directing that
Plaintiff's written job evaluation be changed.

25. This change in Plaintiffs written evaluation directed by Ms. Sullivan
negatively impacted Plaintiff's eligibility for QPA bonuses.

26. VP Sandy Sullivan is known to be discriminatory toward African

Americans.
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page6of13 PagelID# 6

27. Ms. Sullivan is known to have made statements that Blacks are okay
if you keep them in their place.

28. Within a short period of time, Sandy Sullivan did her best to rid
Defendant WELLCARE’s management team of Black employees.

29. Plaintiff has been subjected to discrimination and harassment by
Defendants WELLCARE based upon his race, African American, and color,
Black.

30. The discrimination and harassment began on or about April 16, 2018
and continued through Plaintiffs constructive termination on May 31, 2019.

31. Defendants WELLCARE discriminated against Plaintiff by treating
him differently from other similarly situated non-African American, non-Black
employees.

32. The discriminatory animus by Ms. Sullivan was not welcomed by
Plaintiff.

33. The discriminatory conduct by Ms. Sullivan was so severe and
pervasive that a reasonable person in Plaintiffs position would find Defendant
WELLCARE’s working environment to be hostile to Black employees.

34. Defendants WELLCARE did not exercise reasonable care to prevent

discrimination based on Plaintiff's race, African American and color, black, in the
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page 7of13 PagelID# 7

workplace and did not exercise reasonable care to promptly correct the
discriminatory behavior.

35. The long-standing racial discrimination and harassment had created a
hostile and offensive working environment for Plaintiff.

36. On or about April 20, 2019, Plaintiff filed a Charge of Discrimination
with the EEOC, citing the discrimination and hostile employment conditions
pervasive in Defendants WELLCARE’s workplace.

37. Thereafter, Defendants’ WELLCARE engaged in illegal retaliation
toward Plaintiff for filing a Charge of Discrimination with the EEOC.

38. Plaintiff was excluded from conversations concerning leadership at
Defendants WELLCARE. employment.

39. Plaintiff was excluded from management decisions at Defendants
WELLCARE.

40. Plaintiff was belittled within Defendants WELLCARE’s workplace
after filing a Change of Discrimination.

41. Plaintiff was, in general, isolated within Defendants WELLCARE’s
workplace once he filed his Charge of Discrimination.

42. Sandy Sullivan designed and orchestrated the campaign of illegal

retaliation to which Plaintiff was subjected.
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page8of13 PagelID# 8

43. The retaliation to which Plaintiff was subjected after filing his Charge
of Discrimination prevented Plaintiff from adequately and efficiently performing
his job duties.

44. Plaintiff complained to his employer about the illegal discrimination
and retaliation to which he was subjected to no avail.

45. Defendants WELLCARE did not exercise reasonable care to prevent
Plaintiff from being subjected to illegal retaliation after complaining of pervasive,
illegal discrimination in Defendant WELLCARE’s workplace and did not exercise
reasonable care to promptly correct the retaliatory behavior.

46. Asaresult of Defendants WELLCARE’S discrimination and
harassment against Plaintiff based on his race, African American, and color, black,
and suffering the ensuing retaliation upon complaining of being subjected to
illegal discrimination, Plaintiff has suffered general and special damages in
amounts to be shown at trial, and is entitled to all equitable and legal remedies and
compensatory and punitive damages.

IV. CLAIMS FOR RELIEF

 

VIOLATION OF Civil Rights Act of 1871, [codified as amended at
18 U.S.C.A. § 241, 42 ULS.C.A. §§ 1983, 1985(3), and 1988].

47. Plaintiff hereby realleges and incorporates by reference the allegations

contained in the preceding paragraphs.
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page9of13 PagelID# 9

48. The above described discriminatory and harassing pattern and practice
by Defendants, its agents and employees violate the Fourteenth Amendment to the
Constitution as protected by 42 U.S.C. § 1983.

49. Asa direct and proximate result of said acts, Plaintiff has suffered and
continues to suffer damages in such amounts as shall be shown at the time of trial
and is entitled to an award of compensatory and punitive damages, attorneys fees
and costs, as well as other injunctive relief.

VIOLATIONS OF H.R.S. § 378

50. Plaintiff hereby restates and incorporates by reference for all purposes
as if now set forth verbatim the allegations contained in forgoing paragraphs.

51. Hawaii Revised Statutes (H.R.S.) § 378-2 provides in pertinent part:

(a) It shall be an unlawful discrimination practice:

(1) Because of race ....:

(A) For any employer to refuse to hire or employ or to bar or
discharge from employment, or otherwise to discriminate
against any individual in compensation or in terms, conditions,
or privileges of employment [.]

(2) For any employer... to discharge, expel, or otherwise discriminate
against any individual because the individual has opposed any
practice forbidden by this part or has filed a complaint, testified, or
assisted in any proceeding respecting the discriminatory practices
prohibited under this part;

51. Defendants WELLCARE have discriminated against Plaintiff due to

his race, Black.
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page 10o0f13 PagelID# 10

52. Defendants WELLCARE failed to provide Plaintiff with employment
conditions where he could safely work free from illegal discrimination.

53. Defendants WELLCARE failed to take prompt, reasonable, or
effective remedial action to prevent or cease the discrimination described herein.

54. Defendants WELLCARE retaliated against Plaintiff for opposing
unlawful discrimination in its workplace.

55. Defendants WELLCARE failed to provide Plaintiff with employment
conditions where he could safely work free from unlawful retaliation in its
workplace.

56. Defendant WELLCARE failed to take prompt and effective remedial
action to prevent or cease the retaliation described herein.

57. Defendants WELLCARE illegally discriminated against Plaintiff due
to his race, Black, and subjected Plaintiff to illegal retaliation in violation of H.R.S.
§378-2.

58. Asaresult of the foregoing acts of illegal discrimination and
retaliation in violation of H.R.S. §378-2, Plaintiff has suffered emotional distress,
humiliation, distress, damage to his reputation, loss of income, loss of wage
earning capacity, and general and special damages in an amount to be proven at
trial, and is entitled to all equitable and legal remedies and damages including, but

not limited to, all remedies allowable under H.R.S. § 378.

10
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page11lof13 PagelD#:11

PUNITIVE DAMAGES

59. Plaintiff realleges and incorporates by reference the allegations of
each of the preceding paragraphs.

60. In performing all of the acts and omissions described above,
Defendants, through their agents, employees, and/or representatives, acted
intentionally, willfully, wantonly, oppressively, or with gross negligence, and/or
with such malice as implies a spirit of mischief or criminal indifference to civil
obligations, and/or with willful misconduct and/or that entire want of care which
raises a presumption of a conscious indifference to the consequences of their
conduct.

61. Defendants are therefore liable to Plaintiff for punitive damages in
amounts to be proven at trial.

WHEREFORE, Plaintiff prays for Judgment against the Defendants as

follows:
1. For special damages in amounts to be proven at trial.
2. For general damages in amounts to be proven at trial.
3. For punitive damages in amounts to be proven at trial.
4. For reasonable attorneys’ fees and costs.

5. For further legal and equitable relief as provided for by law.

6. For all such other relief as the Court deems reasonable and

1]
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page12o0f13 PagelD#: 12

proper.
DATED: — Honolulu, Hawai’i, March 4, 2020.
s/Rodney P. Bridgers, Jr.
RODNEY P. BRIDGERS, JR.
DAVID F. SIMONS

Attorneys for Plaintiff
MALCOLM MACK

12
Case 1:20-cv-00101-JMS-KJM Document1 Filed 03/04/20 Page130f13 PagelD#:13

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAI'I

 

MALCOLM MACK ) CIVIL NO.
) (Other Civil Action)
Plaintiffs, )
) DEMAND FOR JURY TRIAL
VS. )
)
COMPREHENSIVE HEALTH )
MANAGEMENT, INC.; WELLCARE )
HEALTH INSURANCE OF )
ARIZONA, INC., )
)
Defendants. )
)
DEMAND FOR JURY TRIAL

 

COMES NOW, Plaintiff MALCOLM MACK, by and through his
undersigned counsel, and hereby demands a trial by jury on all issues so triable.

DATED: Honolulu, Hawai’i, March 4, 20202.

s/ Rodney P. Bridgers. Jr.
RODNEY P. BRIDGERS, JR.
DAVID F. SIMONS

Attorneys for Plaintiff
MALCOLM MACK
